Citation Nr: 1520908	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-17 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to service connection for basal cell carcinoma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel




INTRODUCTION

The Veteran had active service from September 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions from the Newark Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for basal cell carcinoma.


FINDING OF FACT

With consideration of the doctrine of reasonable doubt, the Veteran's basal cell carcinoma has been, at least in part, medically related to sun exposure during his active military service. 


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the Board concludes that his basal cell carcinoma was incurred during his active military service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the fully favorable decision contained herein, discussion of the VCAA notice and assistance provided to the Veteran is unnecessary, since any deficiency in such notice or assistance would constitute harmless error. 

II. Factual Background

 Service treatment records (STRs) show no complaints of or treatment for skin cancer or any skin condition in service. 

A service personnel record (DD Form 214) shows that the Veteran's last duty assignment and major command was at "NAS GTMO BAY CUBA".  His military occupational specialty (MOS) was AMS 7210 (Aviation Structural Mechanic).  Service personnel records confirm that he served in Guantanamo Bay from June  1969 through June 1970.  

Post-service records include a letter dated in June 1978 in which a private physician, Dr. Olshansky, indicated he treated the Veteran for lesions on the back which had been present for a couple of years.  Dr. Olshansky indicated that both lesions were removed and submitted for histological examination and proved to be basal cell carcinoma.  

In a letter dated in June 2011, Dr. Olshansky indicated that when he first saw the Veteran in 1978, the first skin cancers had appeared, and that the sun damage that is largely responsible for basal cell and squamous cell skin cancer occurs over a period of years.  Dr. Olshansky noted that the Veteran served in Guantanamo for year and opined that "[u]ndoubtedly, a year of sunlight damage in the tropics to exposed skin contributed to [the Veteran's] problems in the ensuing decades".  Dr. Olshansky summarized that in fair skinned people, exposure to repeated sun makes them more prone to the types of skin cancer described, and that even if a person is diligent afterwards, a certain amount of damage has been done and the pre-cancerous process has been set in motion, and that this was the truth then and was still just as true, and that he could aver this as a board certified dermatologist who was in private practice for 42 years.   

In a letter dated in August 2011, a private physician, Dr. Sciurba, indicated that the Veteran had been under his care since December of 2007, and that during that time Dr. Sciurba biopsied and treated over eight skin cancers; five of which were basal cell carcinomas and three were squamous cell carcinomas of the back, shoulders, and face.  Dr. Sciurba indicated that non-melanoma skin cancers, basal cell carcinoma, and squamous cell carcinoma are the most common forms of skin cancer and their physiology is largely due to overexposure of ultraviolet radiation from the sun and take years or decades to manifest.  Dr. Sciurba opined that therefore a year of sun exposure in Cuba over forty years ago "can undoubtedly be responsible for" the Veteran's numerous skin cancers.

On a VA DBQ (disability benefits questionnaire) examination in January 2013, the diagnoses included basal cell carcinoma and squamous cell carcinoma.  It was noted that the Veteran had multiple basal and squamous cell carcinomas since 1978, and had surgical incisions multiple times.  The VA examiner noted that the Veteran served in the military from September 1968 to June 1970 with a history of a one year stay in Cuba and exposure to the sun; that after leaving service he worked "in UPS" where he was exposed to sunlight; and that eight years after leaving military service, the Veteran was stated to have been diagnosed with skin cancer.  The VA examiner opined that the most likely cause of the Veteran's skin cancer was the result of several years of a civilian occupation, post military service, with exposure to sunlight, and less likely as not due to or the result of one year of sun exposure while in service in Cuba.  

Private treatment records dated through August 2014 showed that the Veteran was treated for skin cancer, including basal cell carcinoma, at various times and on various parts of his body, including in 1994 for recurrent basal cell carcinoma of the mid-back, in 2002 for basal cell carcinoma of the upper back, in 2009 for basal cell carcinoma of the left top shoulder, .  Most recently, in August 2014, he was treated for basal cell carcinoma of the left eyebrow.

III. Analysis

 Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

The Veteran contends that he has skin cancer, specifically basal cell carcinoma of multiple sites, which he claims resulted from excessive exposure to the sun while stationed in Guantanamo Bay in Cuba during active service. 

Post-service treatment records show the Veteran has had a history of multiple basal cell carcinomas, which have been successfully removed from various sites on the Veteran's body -- first in 1978 and most recently in 2014.  The remaining question on appeal is whether there is competent medical evidence that links the Veteran's history of basal cell carcinomas to his active service. 

As noted above, the Veteran's STRs are negative for any report or finding of basal cell carcinoma.  Following service, in 1978, the Veteran was treated for lesions on the back, present for a couple of years, diagnosed as basal cell carcinoma.

The above evidence fails to show that either basal cell carcinoma first appeared during the Veteran's service or to a compensable degree within one year of separation from service.  Thus, service connection is warranted if there is competent evidence which attributes the Veteran's basal cell carcinoma, which was initially diagnosed in 1978, to some service injury or event.  See 38 C.F.R. § 3.303(d).  

With respect to the Veteran's claimed sun exposure, the Board notes it is reasonable to assume that exposure to the sun would be consistent with his service in Guantanamo Bay, and with regard to his lay contentions regarding sun exposure, the Board finds that he is competent to report such exposure.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Although there is no objective evidence to actually document any incident of alleged sun exposure in service, the Board accepts the Veteran's assertions as to his in-service sun exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154. 

Turning to the issue of whether the Veteran's basal cell carcinoma is related to in-service sun exposure, the Board notes that there is competent medical evidence both for and against such a link.  In that regard, when there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Board, after having carefully reviewed the record, and weighing the evidence both in support of and against the claim, finds that the evidence is in relative equipoise as to whether the Veteran's basal cell carcinoma may be related to his reported sun exposure in service.

The competent evidence against such a link includes the VA examiner's opinion from January 2013 that the most likely cause of the Veteran's skin cancer was the result of several years of his post-service civilian occupation, which included exposure to sunlight, and that his skin cancer was less likely as not due to or the result of one year of sun exposure while in service in Cuba.  

The competent evidence which supports a link between the Veteran's basal cell carcinoma and in-service sun exposure includes a June 2011 letter in which Dr. Olshansky noted that the Veteran served in Guantanamo for a year and opined that "[u]ndoubtedly, a year of sunlight damage in the tropics to exposed skin contributed to [the Veteran's] problems in the ensuing decades".  Further, in an August 2011 letter, Dr. Sciurba opined that a year of sun exposure in Cuba over forty years ago "can undoubtedly be responsible for" the Veteran's numerous skin cancers.  In reviewing this competent evidence which supports the claim, the Board notes that Dr. Olshansky started treating the Veteran in 1978 and Dr. Sciurba started treating the Veteran in 2007, that their opinions are based on the Veteran's reported history of sun exposure during service in Cuba, and that both private doctors included an explanation and/or rationale for the opinion rendered.  

While the opinions by Dr. Olshansky and Dr. Sciurba are not definitive and the Board does not doubt that the Veteran incurred additional sun exposure following his separation from service, service connection does not require that the sole etiology of a disease be service-related.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Thus, the Board finds that the opinion provided by Dr, Olshansky and Dr. Sciurba are probative and persuasive on the question of whether the Veteran's basal cell carcinoma may be related, at least in part, to his sun exposure in service in Cuba.  

Given the approximate balance of positive and negative evidence, affording all reasonable doubt in favor of the Veteran, the Board finds that service connection for his basal cell carcinoma should be granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.


ORDER

Service connection for basal cell carcinoma is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


